Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 2 is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 13-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno (US 2006/0212203 A1) in view of Pfaff et al. (US 9, 032, 724 B2) hereinafter Pfaff.
Regarding Claim 1 Furuno teaches (Fig 1-2) an implement connectable to a working vehicle, said implement comprising: an arm (17) ; a fastening arrangement (at connection of  structures 16, 17)arranged at a first part of the arm (17), said fastening arrangement (at connection of  structures 16, 17) being connectable to a working vehicle(Fig 1); an attaching arrangement (Fig 2)(Fig 2) connected to a second part of the arm (17), said attaching arrangement (Fig 2) being attachable to a working tool (18); a first hydraulic circuit (Fig 2)configured to carry hydraulic fluid to at least one first hydraulic function (performed by cylinder 29), wherein the at least one first hydraulic function (performed by cylinder 29) comprises a function for movement of the working tool (18) in relation to the implement (Fig 2); and a local control element (Fig 2)wherein the implement comprises a digital interface (2, 33-36) for communication with the working vehicle, and a second hydraulic circuit  (Fig 2)configured to carry hydraulic fluid to at least one second hydraulic function (Performed by actuator 27), wherein an operator control signal received via said digital interface (2, 33-36) is arranged for operator control of the second hydraulic function, wherein the at least one second hydraulic function (Performed by actuator 27) comprises a function for lifting/lowering of the implement (Fig 2), and at least one first sensor (48) arranged to obtain sensor signals at least related to the at least one first hydraulic function (Fig 2), at least one second sensor (44) arranged to obtain sensor signals related to the at least one second hydraulic function (Performed by actuator 27), wherein the local control element (Fig 2)is arranged to: receive the operator control signal via said digital interface (2, 33-36) for operator control of the at least one first hydraulic function (performed by cylinder 29) and for control of the at least one second hydraulic function via input mechanism (54-56 and 33-36), receive the obtained sensor signals relating to the first and second hydraulic functions ( see Fig 2, sensor signals being input to controller 2), determine a valve control signal adapted to control at least the control valve (22-26) for controlling the first hydraulic circuit (Fig 2)and for controlling the second hydraulic circuit  (Fig 2)based on said operator control signal  input via lever (33-36) (Fig 2). Furuno is silent regarding the circuits also being controlled based on received sensor signals relating to the hydraulic functions and transmission of said valve control signal to the digital interface for transmission to the control valve.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Furuno to include the teachings of Pfaff by controlling the circuits based on received sensor signals relating to the hydraulic functions and transmitting valve control signal to the digital interface for transmission to the control valve in order to allow a precise actuator control based on sensed data. 
Regarding Claim 2 Furuno teaches (Fig 1-2) the valve control signal is a low voltage signal (any voltage can be considered as a low voltage since it is a relative term.)
Regarding Claim 3 Furuno as modified above teaches (Fig 1-2) the local control element (Fig 2) is arranged to obtain an additional valve control signal adapted to control at least one additional control valve (25, 26a) at the implement based on said operator control signal, and to feed said additional valve control signal to said at least one additional control valve (25, 26a) (See Fig 2).
Regarding Claim 13 Furuno teaches (Fig 1-2) A working vehicle arrangement (Fig 1-2) comprising: a working vehicle comprising a second fastening arrangement (at the connection of 16 and cab 14); and wherein the implement is connectable to the second fastening arrangement of the working vehicle (Fig 1-2).
Regarding Claim 14 Furuno teaches (Fig 1-2) wherein the implement is detachably fastened to the second fastening arrangement of the working vehicle (fig 2).
Regarding Claim 15 Furuno teaches (Fig 1-2) the implement is detachably fastened to the working vehicle such that the implement is rotatable in relation to the working vehicle in at least one direction (via rotation of the cabin 14) (Fig 1-2).
Regarding Claim 16 Furuno teaches (Fig 1-2) the working vehicle comprises at least one control valve (23, 25) arranged to be at least partly controlled by the valve control signal (see Fig 2).
Regarding Claim 20 Furuno teaches (Fig 1-2) an operator interface (lever handles of controllers 33-36) for operator control of the first hydraulic function (performed by cylinder 29)and the second hydraulic function, said operator interface being arranged to communicate with the digital interface (2, 33-36).
Regarding Claim 21 Furuno teaches (Fig 1-2) the operator interface comprises an operator input element (lever handle) (see Fig 2).
Regarding Claim 22 Furuno teaches (Fig 1-2) the operator interface comprises a display (54) arranged to display information related the at least one hydraulic function (see Fig 3).
Regarding Claim 23 Furuno teaches (Fig 1-2) the display (54) has input means (56) (Fig 3).

Claims 5, 8-9, 17-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno in view of Pfaff as applied to claim 1 above and further in view of Mindeman et al (US 2009/0216412 A1) hereinafter Mindeman.
Regarding Claims 5, 8-9 and 17-18 Furuno teaches (Fig 1-2) the digital interface (2, 33-36) being arranged to transfer the valve control signal in a wired manner. Furuno as modified above remains silent regarding the transmission of valve control signal in a wireless manner.  
However, Mindeman teaches an earth moving machine comprising a joystick (200) having a wireless interface (300, 408) that connect to the main the controller (418) which actuate valve attachment (424) (see Fig 4). Mindeman states instructions from the carrier controller to the attachment controller such as CAN bus/wireless network via a digital channel (Par.0008) (see par. 0017 and 0019). Doing so prevents deterioration of control signals as wired connection mechanically wear off through time. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Furuno to include the teachings of Mindemann by allowing a wireless communication of control signals via a 
Regarding Claim 26 Furuno teaches (Fig 1-2) A method for controlling at least one vehicle control valve based on operator control signals, the method being performed at implement connectable to a working vehicle, wherein said implement comprising a fastening arrangement (at connection of  structures 16, 17)arranged at a first part of the implement (Fig 2), an attaching arrangement (Fig 2)connected to the second part of the implement (Fig 2), said attaching arrangement (Fig 2)being attachable to a working tool (18) (Fig 2); a first hydraulic circuit (Fig 2)configured to carry hydraulic fluid to at least one first hydraulic function(performed by cylinder 29), wherein the at least one first hydraulic function (performed by cylinder 29)comprises a function for movement of the working tool (18)in relation to the implement (Fig 2); a second hydraulic circuit  (Fig 2)configured to carry hydraulic fluid to at least one second hydraulic function (Performed by actuator 27) wherein the second hydraulic function (Performed by actuator 27) comprises a function for lifting/lowering of the implement (Fig 2); a digital interface (2, 33-36) to the working vehicle and an local control element (Fig 2)connected to said interface, the method comprising the steps of: receiving, via said digital interface (2, 33-36) an operator control signal for operator control of the at least one first function and for operator control of the at least one second function (via lever actuation see Fig 2); receiving obtained sensor signals related to the at least one first function and to the at least one second function (receiving sensor data from sensors 48, 44) Furuno as modified above by Pfaff further teaches determining by means of the local control element, a valve control signal adapted to control at least one control valve for control of the first hydraulic circuit and the second hydraulic circuit based on said operator control signal and said received obtained sensor signals. Furuno as further modified above by Mindeman transmitting said valve control signal to the digital interface for transmission to the at least one control valve.

Allowable Subject Matter
Claims 4, 6-7, 10-12 and 24-25 are objected to would be allowable if rewritten to overcome the above 112(b) issues and in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIY TEKA/             Primary Examiner, Art Unit 3745